Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        12-DEC-2018
                                                        12:43 PM



                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAII


                         NANCY E. McGEE,
            Petitioner/Plaintiff-Appellant/Appellant,

                                vs.

 CAMPAIGN SPENDING COMMISSION, STATE OF HAWAI#I, CALVIN K.Y. SAY,
and FRIENDS OF CALVIN SAY, an unincorporated candidate committee,
           Respondents/Defendants-Appellees/Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP XX-XXXXXXX; CIV. NO. 15-1-0491)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Pollack and Wilson, JJ., Circuit Judge
     Crabtree, in place of Nakayama, J., recused, and Circuit
         Judge Kawamura, in place of McKenna, J., recused)

     Petitioner/Plaintiff-Appellant/Appellant Nancy E. McGee’s
application for writ of certiorari, filed on November 1, 2018, is
hereby rejected.
          DATED:   Honolulu, Hawai#i, December 12, 2018.

                               /s/ Mark E. Recktenwald

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson

                               /s/ Jeffrey P. Crabtree

                               /s/ Shirley M. Kawamura